Citation Nr: 0209818	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  98-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
operative residuals of a low back injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1960.

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
at Los Angeles, California which determined that the veteran 
had not submitted the requisite new and material evidence to 
reopen his claim of entitlement to service connection for 
residuals of a back injury.  He appealed this determination.  
The Board of Veterans' Appeals (Board) issued a decision in 
this matter in January 2000 in which it found that there was 
new and material evidence for reopening the claim and that 
the reopened the claim denied his claim.  However, the 
decision was later vacated by the U. S. Court of Appeals for 
Veterans Claims (Court) and the matter was remanded to the 
Board for further adjudication in compliance with the Court's 
order.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran in regard to 
reopening a previously denied claim has been satisfied.  

2.  By a rating decision dated in September 1988, the RO 
denied entitlement to service connection for residuals of low 
back surgeries and properly notified the veteran of this 
determination.  He did not appeal.

3.  The additional evidence added to the record since the 
September 1988 RO rating decision is not duplicative of 
evidence previously on file and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the claim.



CONCLUSIONS OF LAW

1.  The September 1988 rating decision that denied 
entitlement to service connection for residuals of a low back 
injury was not appealed and is final.
38 U.S.C. § 4005 (1982) (38 U.S.C.A. § 7105 (West 1991));  38 
C.F.R. §§ 3.104, 19.192 (1988). 

2.  Evidence received subsequent to the unappealed September 
1988 rating decision is new and material for reopening the 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show various 
complaints, none of which pertains to the back or spine.  In 
November 1957 he complained of a sprained ankle and was noted 
to have Achilles tendonitis.  About a month later he was seen 
for additional left ankle complaints, with reference to the 
prior incident but no mention of any additional ankle injury 
or any back injury.  The spine was normal on the separation 
examination in January 1960 and no significant or interval 
history was noted.

In his initial claim for service connection filed in 1988, 
the veteran mentioned a left ankle injury in 1957.  On a VA 
examination in May 1988, he reported pain and weakness in his 
back and lower extremities and gave a history of four back 
operations, in 1975, 1984, 1986 and 1988.  The earliest post-
service treatment he reported was in 1975 at Kaiser 
Permanente.  The VA examination resulted in a pertinent 
diagnosis of status post-back surgery, times 4. 

The RO denied service connection for multiple disabilities, 
including status post low back surgeries, in September 1988 
and notified the veteran of the decision and his appellate 
rights in October 1988.  He did not appeal. 

In August 1997, the veteran submitted another claim for 
service connection, claiming, in part, that he had injured 
his back in 1957 when he fell down a hill while carrying a 
machine gun, apparently at the same time that he injured his 
left ankle.  He reported treatment in July 1957 for both the 
ankle and back by a corpsman and for his back by Kaiser 
Permanente in Los Angeles beginning in 1960.

In October 1997, R. Rothman, M.D., a Kaiser Permanente 
physician, reported that the veteran had a history of back 
pain dating back to approximately 1960, when he injured his 
back carrying a very heavy machine gun while he was on active 
duty, and that "[a]ccording to the patient" he had had 
episodes of back pain since then.  Dr. Rothman stated that 
the veteran had first gone to Kaiser Permanent in 1978 for 
back pain and had back surgery, which included a lumbar 
laminotomy at L4-5 on the right and then at L5-S1 on the left 
in 1988.  He also had had back surgery in 1986 due to an 
acute herniated disk at L4-5 with some paresis and bowel and 
bladder problems.  Dr. Rothman reported that he had been 
seeing the veteran since 1986 for chronic lower back pain.  
Magnetic resonance imaging (MRI) in March 1996 had revealed 
significant narrowing of the disk space at L4-5 and L5-S1 
with post surgical laminectomies.

In an October 1997 statement, the veteran reported that after 
his release from the Marine Corps he had been hospitalized 
with lower back pain and placed in traction and that the 
facilities where he was treated had been closed for years and 
there was no way to get any medical records.

In a handprinted statement dated in November 1997 that 
purports to have been written by a former Marine, who stated 
that he had witnessed the veteran fall down a hill while 
carrying a 60-pound machine gun in 1957, and sustain an 
injury to his back and left ankle.  The veteran reportedly 
was attended by a corpsman and taken to a hospital for 
treatment.  The statement contains the veteran's service 
number but not the author's or any other identifying 
information regarding the author such as his address.  

Extensive medical records from Kaiser Permanente in Los 
Angeles and Harbor City were received in January 1998.  They 
date back to 1970 and show initial back complaints in March 
1972, when the veteran injured his back lifting something 
heavy.  Severe low back pain with occasional tingling down 
the right thigh was reported.  The impression was back 
sprain, rule out disc.  He was hospitalized in August 1972 
for low back pain.  He stated that he suddenly developed low 
back pain after lifting a heavy object.  He was not able to 
walk or stand because of severe low back pain.  The diagnosis 
was acute lumbosacral strain, with posterior facet syndrome 
to be ruled out.  Later in August 1972, he reportedly had 
been in the hospital for a backache eight days previously but 
then was seen for a migraine headache.  History was recorded 
of low back pain requiring traction five years previously.  
He had awakened with severe low back pain radiating to the 
posterior lower extremities.  An X-ray of the lumbosacral 
spine showed possible narrowing of the T12-L1 disc space.  A 
prior X-ray in March 1972 reportedly had been within normal 
limits.  The impression was lumbosacral strain.  A 
neurological examination was negative for any abnormality.

Kaiser records include a medical consultation report of 
November 1972 reflecting a history of a back injury in an 
automobile accident in June 1972 and a pulled back muscle in 
August 1972.  When the veteran was hospitalized in August 
1972 for low back pain, it was noted that he had suddenly 
developed the pain on lifting something heavy.  In April 
1974, the veteran was seen for low back pain of two days' 
duration.  The impression was low back strain.  In July 1974, 
he was noted to have had a back injury a year earlier and 
recurrent back pain, with his back having "gone out" two days 
previously.  The impression was lumbosacral strain.  

Kaiser Permanente records also reflect that in September 1974 
the veteran was noted to have a history of back strain a 
month previously, treated by traction.  Now he complained 
that his back had snapped out.  In October 1974, it was noted 
that he had an old back injury, possibly industrial.  During 
the spring of 1975 his complaints included pain the hip area 
and down the right leg.  In May 1975, it was noted that he 
had right sciatica and possible herniated nucleus pulposus on 
the right at L5-S1.  In July 1975, the veteran was seen for a 
long history of low back pain.  The impression was right S1 
radiculopathy secondary to an extruded right disc.  A history 
of having  developed acute low back strain in 1972 after 
heavy lifting was noted.  He underwent right L5-S1 laminotomy 
and diskectomy.  In August 1978, he was seen for left-sided 
back pain that started when he was getting out of the shower.  

Kaiser Permanente records also show that in January 1979 
there was an assessment of lumbosacral strain with neuritis.  
The veteran was hospitalized in February and March 1979 with 
a history of several weeks of left lower extremity pain, 
diagnosed as radiculopathy, most likely at the L5 level.  In 
October 1979, there was an impression of probable facet 
syndrome of the low back.  

In February 1982, the veteran complained of an acute 
exacerbation of left leg pain, which had been symptomatic 
since August 1981.  The impression was an acute exacerbation 
of left L5-S1 herniated nucleus pulposus.  In May 1982, he 
was hospitalized with S1 radiculopathy secondary to L5-S1 
herniated disc.  He was noted to have a history  of back 
problems dating back to 1975, when a lumbar disc had been 
removed.  He underwent an L5-S1 laminotomy with decompression 
of the S1 nerve root and disc excision.   In February 1987, 
it was recorded that the veteran had undergone L4-5 
laminotomy and diskectomy about three months previously.  He 
still had L5 weakness and some sacral nerve weakness.  
Diagnostic studies in early 1988 revealed evidence of 
lumbosacral disc herniation and laminectomy residuals.  
Kaiser Permanente records include a July 1992 X-ray report 
showing a previous laminectomy L5-S1 with partial removal of 
the spinous process of L4.  There were degenerative changes 
involving the lower lumbar spine and marked disc space 
narrowing at L4-5 and L5-S1.

At the veteran's July 1998 hearing before an RO hearing 
officer, he testified that he initially injured his back 
during active service, at first stating that it was in 
"1970" and then "1957."  He stated that his first 
treatment had been in 1960 and that he had been in several 
hospitals but that the Kaiser records were the only ones that 
he could provide, indicating that the other hospitals could 
not be located.  He indicated that he had learned from a 
neurosurgeon at Kaiser and Dr. Rothman that once there's an 
injury to the spine, it will always be present.  He felt that 
his injury had resulted in four operations.  The veteran 
denied having asked his doctors whether abnormalities of his 
back could be related to an old injury in service.  He 
described his initial back injury during service as occurring 
when he fell going down the steep side of a hill while 
carrying a machine gun.  He indicated that the corpsman who 
was with them gave him on site treatment and he was then 
treated at a regimental hospital and sent to the barracks for 
bed rest for a day and then placed on light duty.  His 
initial post-service treatment reportedly was within a year 
following separation.  Transcript.

In July 1998, the veteran's former employer forwarded record 
from the veteran's workers compensation file.  In the report 
of an orthopedic evaluation in May 1988, it was noted that 
the veteran had worked for the same employer in the 
construction of aircraft from 1964 to the present and that 
his first employment related back injury had occurred in 
about 1964, when he suffered an on-the-job back strain for 
which he had received physical therapy and was able to return 
to work.  It was reported that in about 1975 he suffered a 
more serious low back injury in the same employment and 
ultimately underwent a laminectomy at L5-S1 on the right 
side.  Beginning in the early 1980s his back condition 
worsened and in about 1984 he  required a fusion operation 
and in the fall of 1986, he suffered a back injury when he 
unexpectedly stepped off the edge of an 8-inch high.  While 
resting at home, his back pain worsened and he was 
hospitalized and underwent a third surgery consisting of a 
laminectomy and diskectomy at L5-S1 on the left side.  Soon 
after returning to work, his left leg went out and he fell, 
experiencing greatly increased low back pain which led to 
another low back surgery in February 1988.  Another surgery 
reportedly was being planned for his low back disorders.  In 
regard to previous injuries, the veteran was noted to have 
had a whiplash to the neck and upper back a few years 
earlier, a condition causing neck and upper back pain (which 
apparently dated to the 1960s although that word is almost 
illegible), a skull fracture as a child, and "a sprained 
ankle in the Military Service" in addition to a history of 
headaches.  It was concluded in the report that the veteran 
had suffered continuous trauma injury to the back from 1979 
to the present in his employment, with the earliest prior 
back injury having been in 1975.


II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These new regulations, which in pertinent 
part are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA." 66 Fed. Reg. 45,629.  4 Vet. App. 384 (1993).

The Board finds that the veteran was adequately notified of 
the type of evidence needed to reopen his claim and it 
appears that all available relevant evidence has been 
submitted or obtained.  Medical records in the possession of 
Kaiser Permanente and the veteran's former employer have been 
obtained and incorporated into the claims file, and although 
the veteran testified that he was treated soon after service 
at two different private hospitals he indicated that the 
facilities no longer exist and he could not identify any 
caretaker of his records.  In a prior letter of October 1997, 
the veteran had notified VA that his attempts to obtain this 
private medical evidence had been unsuccessful.  The Board 
finds that without further leads on the whereabouts of the 
early post-service private medical evidence, which would now 
be about 40 years old, there are no meaningful avenues of 
development that VA could undertake.  In addition, the 
veteran has been provided with the opportunity to present 
evidence and arguments on his behalf and availed himself of 
those opportunities.  Thus, the Board concludes that he will 
not be prejudiced by a decision as to whether new and 
material evidence has been submitted.  See Bernard v. Brown, 


New & Material Evidence As To Residuals of Low Back Surgeries

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.  
The provisions of 38 C.F.R. § 3.156(a) were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

There is no dispute in this case that the September 1988 
rating decision became final after the veteran was 
appropriately notified and failed to timely appeal.  At the 
time of the prior decision in September 1988, the only 
evidence considered was the service medical records and the 
results of the VA examination in May 1988.  The service 
medical records, while documenting numerous complaints by the 
veteran, do not reflect any complaints or findings regarding 
any back injuries/problems.  Moreover, the veteran's spine 
was found to be normal on the service separation examination 
and no relevant history or defects were noted.  The May 1988 
VA examination report showed a history of initial back 
surgery in 1975 and three subsequent surgeries.  No evidence, 
lay or medical, regarding the low back dated prior to 1975 
was of record.

Since the time of the unappealed rating decision both medical 
and lay evidence has been received.  A statement purporting 
to be that of a former marine provides support for the 
veteran's claim that when he fell down a hill he injured his 
back as well as his ankle.  This statement, despite certain 
peculiarities, must be accepted as credible for the only 
purpose of determining whether there is new and material 
evidence to reopen the claim.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Additionally, the veteran provided 
sworn testimony regarding the alleged in-service injury and 
his history of back problems.  Id.  

In addition to the above, extensive post-service medical 
evidence has been received which, while not appearing to 
support the veteran's claim, sheds light on the history of 
his back disability and in that regard is significant.  

The additional evidence is obviously new in that it was not 
on file at the time of the September 1988 rating decision.  
It is also material in that some of it purports to 
corroborate an in-service back injury and a link to the 
current low back disability and another portion of it is 
deemed to be of significance from a historical perspective.  
For these reasons the additional evidence warrants reopening 
of the claim.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened.  To this extent only, the appeal is granted. 


REMAND

Inasmuch as the RO found that new and material evidence had 
not been submitted to reopen the veteran's claim and, 
therefore, did not adjudicate the claim of service connection 
de novo, the case must be remanded for further consideration.  
Accordingly, it is returned to the RO for the following: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The veteran has the right to submit 
additional evidence and argument on his 
claim of service connection for a back 
disability.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be 
advised that he may submit any additional 
evidence to support his claim that he 
sustained a back injury in service and 
that his current back disability is the 
result of the claimed injury, the latter 
being within the purview of qualified 
medical professionals.  The RO should 
assist him in obtaining any evidence he 
adequately identifies.  Also, he may 
submit the service number and address of 
Mr. [redacted] and any official documents 
showing that they served together, if he 
wishes to enhance the probative value of 
the statement being Mr. [redacted] name.  
If, at a minimum, the veteran provides 
Mr. [redacted] service number, the RO 
should obtain independent verification 
from the National Personnel Records 
Center or other appropriate agency that 
such a person was on active duty in the 
Marine Corps in 1957 and that both he and 
the veteran were in the same unit.  
Obtain service personnel records for both 
if necessary.  

3.  Thereafter, the RO should decide 
whether service connection is warranted 
for the veteran's back disability based on 
all the evidence of record, with 
consideration of the credibility of 
evidence.  If the benefit sought on appeal 
is denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC should a summary of the 
evidence and notice of all relevant 
actions taken on the claim for benefits 
and it must include the law and 
regulations pertaining to service 
connection.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion whatsoever as to the ultimate 
resolution of the appeal by this remand. The purpose of this 
remand is to provide the veteran due process of law.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

